UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10262 HKN, INC. (Exact name of registrant as specified in its charter) Delaware 95-2841597 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 180 State Street, Suite 200 Southlake, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code (817) 424-2424 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü The number of shares of Common Stock, par value $0.01 per share, outstanding as of October 31, 2012 was 436,812. HKN, INC. INDEX TO QUARTERLY REPORT September 30, 2012 Page PART I - FINANCIAL INFORMATION Item 1. Consolidated Condensed Financial Statements Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Operations 4 Consolidated Condensed Statements of Comprehensive Income 5 Consolidated Condensed Statements of Cash Flows 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6. Exhibits 38 SIGNATURES 39 2 PART I  FINANCIAL INFORMATION Item 1. Consolidated Condensed Financial Statements HKN, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited, in thousands, except for share and per share amounts) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ 21,964 $ 43,431 Accounts receivable, net 239 16 Accounts receivable - related party 23 - Notes receivable - related party, net of $170 thousand deferred transaction fees 16,830 5,000 Assets of discontinued operations 37 596 Prepaid expenses and other current assets 263 210 Total Current Assets 39,356 49,253 Oil and gas property, using the successful efforts method of accounting - Construction in progress - plants 1,399 631 Weathered lagoon plant 6,236 6,236 Office equipment and other 211 762 Accumulated depreciation and depletion ) ) Total Property and Equipment, net 9,890 6,954 Intangible assets, net 1,924 2,078 Investment in Global 14,399 19,913 Other assets 123 - Total Assets $ 65,692 $ 78,198 Liabilities and Stockholders' Equity Current Liabilities: Trade payables $ 11 $ - Liabilities of discontinued operations 195 1,392 Accrued liabilities and other 153 539 Income tax contingency - 225 Preferred stock dividends 4 - Total Current Liabilities 363 2,156 Asset retirement obligation 7 - BWI contingency 800 800 Total Liabilities 1,170 2,956 Contingencies (Note 2 and 14) Stockholders Equity: Series G1 preferred stock, $1.00 par value; $100,000 liquidation value; 700,000 shares authorized; 1,000 shares outstanding 1 1 Series G2 preferred stock, $1.00 par value; $100,000 liquidation value; 100,000 shares authorized; 1,000 shares outstanding 1 1 Common stock, $0.01 par value; 2,000,000 shares authorized; and 462,015 shares issued and outstanding, respectively 4 5 Additional paid-in capital 453,391 456,235 Accumulated deficit ) ) Accumulated other comprehensive income 4,315 10,003 Total Stockholders' Equity 64,522 75,242 Total Liabilities and Stockholders' Equity $ 65,692 $ 78,198 The accompanying Notes to the Consolidated Condensed Financial Statements are an integral part of these Statements. 3 HKN, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited, in thousands except for share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Oil and gas operations $ 185 $ - $ 185 $ - Total revenues 185 - 185 - Operating costs and expenses: Oil and gas operating 21 - 21 - Selling, general and administrative 857 887 3,157 3,031 Depreciation, depletion and amortization 117 64 244 213 Total operating costs and expenses 995 951 3,422 3,244 Loss from operations ) Other income: Interest and other income - related party 496 131 1,336 396 Interest and other income 12 21 33 43 Income tax benefit 2 - 80 - Total other income 510 152 1,449 439 Loss from continuing operations ) Loss on disposal of discontinued operations ) - ) - Income (loss) from discontinued operations ) 944 ) 1,761 Net income (loss) ) 145 ) ) Net loss attributable to noncontrolling interests - 7 - 326 Net income (loss) attributable to HKN, Inc. stockholders ) 152 ) ) Accrual of dividends related to preferred stock (4 ) (4 ) ) ) Gain on payments of dividends of preferred stock - - 8 8 Net income (loss) attributed to common stock $ ) $ 148 $ ) $ ) Loss per common share from continuing operations $ ) $ ) $ ) $ ) Income (loss) per common share from discontinued operations ) 2.02 ) 4.64 Net income (loss) per common share, basic and diluted $ ) $ 0.32 $ ) $ ) Weighted average common shares outstanding: Basic and diluted 436,896 468,173 447,411 379,701 The accompanying Notes to the Consolidated Condensed Financial Statements are an integral part of these Statements. 4 HKN, INC. CONSOLIDATED CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ ) $ 145 $ ) $ ) Other comprehensive income (loss), net of taxes: Foreign currency translation adjustments 503 ) 664 234 Unrealized gain (loss) on investments ) 1,259 ) ) Other comprehensive income (loss) ) 754 ) ) Comprehensive income (loss) ) 899 ) ) Comprehensive loss attributable to noncontrolling interests - 7 - 326 Comprehensive income (loss) attributable to HKN, Inc. stockholders $ ) $ 906 $ ) $ ) The accompanying Notes to the Consolidated Condensed Financial Statements are an integral part of these Statements. 5 HKN, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and amortization 244 213 Stock compensation expense 57 - Loss on disposal of discontinued operations 93 - Amortization of loan transaction fee ) - Other (1 ) - Change in operating assets and liabilities: Accounts receivable and accounts receivable - related party ) ) Prepaid assets and other ) ) Trade payables and other ) ) Net cash used in operating activities - continuing operations ) ) Net cash (used in) provided by operating activities - discontinued operations ) 1,698 Net cash (used in) provided by operating activities ) 580 Cash flows from investing activities: Capital expenditures ) ) Purchase of Global shares ) - Global mandatory offering (funds placed in escrow) - ) Net proceeds from sales of assets 1 5 Investment in Gerrity Oil joint venture, net of proportionate share of cash acquired of $2 million ) - Investing activities of discontinued operations, including net proceeds from the sale of oil and gas assets of $7.5 million - 6,697 Issuance of notes receivable to Global, net of transaction fees of $260 thousand ) - Net cash used in investing activities ) ) Cash flows from financing activities: Issuance costs for shares issued in BWI acquisition - ) Proceeds from rights offering, net of costs - 14,747 Purchase of treasury stock ) ) Net cash (used in) provided by financing activities ) 13,908 Net (decrease) increase in cash and cash equivalents ) 2,599 Cash and cash equivalents at beginning of period 43,431 4,815 Cash and cash equivalents at end of period $ 21,964 $ 7,414 The accompanying Notes to the Consolidated Condensed Financial Statements are an integral part of these Statements. 6 HKN, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS September 30, 2012 and 2011 (unaudited) BASIS OF PRESENTATION Our accompanying consolidated condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (U.S. GAAP) have been condensed or omitted pursuant to these rules and regulations, although we believe that the disclosures made are adequate to prevent the information presented from being misleading. In our opinion, these consolidated condensed financial statements contain all adjustments necessary to present fairly our financial position as of September 30, 2012 and December 31, 2011, the results of our operations for the three and nine months presented as of September 30, 2012 and 2011 and changes in our cash flows for the nine months presented as of September 30, 2012 and 2011. The December 31, 2011 consolidated condensed balance sheet information is derived from audited financial statements. All adjustments represent normal recurring items. These consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011. Certain prior year amounts have been reclassified to conform to the 2012 presentation. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from these estimates. The results of operations for the three and nine months ended September 30, 2012 are not necessarily indicative of the results to be expected for the full year. The consolidated condensed financial statements retroactively reflect the effect of a one-for-forty reverse stock split which was approved by shareholders on October 29, 2012 and effective October 30, 2012. Accordingly, all disclosures involving the number of shares of our common stock outstanding, issued, or to be issued, such as with a transaction involving our common stock, and all per share amounts, retroactively reflect the impact of the reverse stock split. In conjunction with the reverse stock split, our shareholders also approved a reduction of our common stock shares authorized from 24 million shares to 2 million shares. Our shares authorized have been adjusted to reflect this change. Principles of Consolidation  The consolidated condensed financial statements include the accounts of all companies that we, through our direct or indirect ownership or share-holding, were provided the ability to control their operating policies and procedures. All significant intercompany balances and transactions have been eliminated. In July 2012, we invested in Gerrity Oil, LLC (Gerrity Oil), a legal entity which holds non-operated working interests in properties strategically located in the Bakken and Niobrara shale oil plays. We have accounted for Gerrity Oil under proportionate consolidation rules pursuant to which our 50% ownership portion of the assets, liabilities and results of operations of Gerrity Oil are included in our consolidated condensed financial statements. We have concluded that Gerrity Oil was not a Variable Interest Entity (VIE) as defined by the Financial Accounting Standards Board (FASB) at September 30, 2012 (see Note 3  Gerrity Oil Joint Venture
